Citation Nr: 1106561	
Decision Date: 02/17/11    Archive Date: 02/28/11

DOCKET NO.  08-03 440	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Evaluation of posttraumatic stress disorder (PTSD), rated as 
50 percent disabling prior to January 14, 2008. 

2.  Entitlement to a permanent 100 percent disability evaluation 
for PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and unidentified observer


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to December 
1970.  

This appeal comes before the Department of Veterans Affairs (VA) 
Board of Veterans Appeals (Board) from an August 2007 rating 
decision of the VA Regional Office (RO) in Columbia, South 
Carolina that granted service connection for PTSD and assigned a 
50 percent rating, effective April 8, 2005.  The Veteran appealed 
for a higher disability evaluation.  By rating action dated in 
January 2009, the 50 percent rating for PTSD was increased to 100 
percent disabling, effective from January 14, 2008.  The 
appellant appeals for an earlier effective date and a permanent 
total rating.

The Veteran was afforded a personal hearing in October 2010 
before the undersigned Veterans Law Judge sitting at Columbia, 
South Carolina.  The transcript is of record.  During the 
hearing, the Judge clarified that the issues of entitlement to 
service connection for hearing loss disability and tinnitus that 
were previously on appeal had been withdrawn from appellate 
consideration in writing.

Following review of the record, the issue of entitlement to a 
permanent 100 percent disability rating for PTSD is addressed in 
the REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC.


FINDING OF FACT

Prior to January 14, 2008, PTSD resulted in total disability. 




CONCLUSION OF LAW

The criteria for a 100 percent disability evaluation for PTSD 
were met from April 8, 2005. §§ 1155, 5103(a), 5103A, 5107, 5110 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.400(b)(2), 
4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts that prior to January 14, 2008, the symptoms 
associated with service-connected PTSD warranted a 100 percent 
disability evaluation.

Preliminary Considerations - VA's Duty to Assist the Veteran

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  A 100 percent disability rating from 
the date of service connection is granted.  The is the maximum 
schedular rating.  The Court of Appeals for Veterans Claims 
(Court) has held that the VCAA is not applicable where further 
assistance would not aid the appellant in substantiating the 
claim. Wensch v. Principi, 15 Vet App 362 (2001); see also 38 
U.S.C.A. § 5103A (a) (2).  In view of the Board's favorable 
decision and full grant of the benefit sought on appeal, further 
assistance is unnecessary to aid the appellant in substantiating 
this aspect of the appeal.  

Law and Regulations

Historically, an August 2007 rating decision granted service 
connection for PTSD.  A 50 percent disability rating was 
established effective April 8, 2005.  

The assignment of effective dates of awards is generally governed 
by 38 U.S.C.A. § 5110 (West 2002 & Supp. 2010) and 38 C.F.R. 
§ 3.400 (2010).  Unless specifically provided otherwise, the 
effective date of an award based on an original claim, a claim 
reopened after final adjudication, or a claim for increase in 
compensation, dependency and indemnity compensation, or pension, 
"shall be fixed in accordance with the facts found, but shall not 
be earlier than the date of receipt of application therefor." 38 
U.S.C.A. § 5110(a).  The implementing regulation clarifies that...a 
claim for increase will be the date of receipt of the claim or 
the date entitlement arose, whichever is later. 38 C.F.R. 
§ 3.400.

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2010).  The Board attempts 
to determine the extent to which the Veteran's service-connected 
disability adversely affects his ability to function under the 
ordinary conditions of daily life and is based, as far as 
practicable, on average impairment of earning capacity in civil 
occupations. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 4.1, 4.10 (2010).

Separate evaluations may be assigned for separate periods of time 
based on the facts found. In other words, the evaluations may be 
"staged." Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged 
ratings are appropriate when the factual findings show distinct 
period where the service-connected disability exhibits symptoms 
that would warrant different ratings.); see also Fenderson v. 
West, 12 Vet. App. 119, 126 (2001).

The Veteran's service-connected PTSD is evaluated under the 
provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010) and 
is subject to the criteria of the General Rating Formula for 
Mental Disorders that provides for the following:

A 50 percent evaluation is warranted for occupational and social 
impairment with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of short 
and long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and mood; 
and difficulty in establishing and maintaining effective work and 
social relationships.

A 70 percent rating is warranted for occupational and social 
impairment with deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a worklike setting); inability to establish and maintain 
effective relationships.

A 100 percent evaluation is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation, or own name. 38 
U.S.C.A. § 4.130, Diagnostic Code 9411 (2010).

In assessing the degree of psychiatric disability, the Global 
Assessment of Functioning (GAF) score is for application and 
reflects the "psychological, social, and occupational functioning 
on a hypothetical continuum of mental health-illness." Richard v. 
Brown, 9 Vet.App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A GAF score 
of 31 to 40 indicates that the examinee has some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking, or mood (e.g. depressed person avoids friends, neglects 
family, and is unable to work).  A GAF score of 41 to 50 is 
defined as denoting serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifter) or any serious 
impairment in social, occupational, or school functioning (e.g., 
no friends, unable to keep a job).  A score of 51 to 60 is 
defined as indicating moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning (e.g., 
few friends, conflicts with peers or co-workers).

A GAF score of 61 to 70 is indicative of some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, with some meaningful interpersonal 
relationships.  A score of 71 to 80 indicates that, if symptoms 
are present at all, they are transient and expectable reactions 
to psychosocial stressors with no more than slight impairment in 
social and occupational functioning. See Carpenter v. Brown, 8 
Vet. App. 240, 242-244 (1995).

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the Veteran's capacity 
for adjustment during periods of remission.  The rating agency 
shall assign an evaluation based on all the evidence of record 
that bears on occupational and social impairment, rather than 
solely on the examiner's assessment of the level of disability at 
the moment of the examination.  When evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not assign an 
evaluation solely on the basis of social impairment. 38 C.F.R. 
§ 4.126 (2010).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating. Otherwise, the lower rating will be assigned. 38 C.F.R. 
§ 4.7 (2010).  When there is an approximate balance of positive 
and negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 38 
U.S.C.A. § 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
4.3 (2010).



Factual Background

The Veteran wrote in June 2005 that he had constant dreams and 
nightmares related to serving in Vietnam and that this was 
constantly on this mind for which he had sought treatment at VA 
and given a prescription.

VA outpatient clinic notes from individual therapy in 2005 
reflect that the appellant reported PTSD symptoms for the past 10 
years that included insomnia with no more than two to three hours 
of sleep even with medication, continuing nightmares, depression, 
flashbacks, avoidance of triggers or reminders of Vietnam, social 
isolation and being easily startled.  During this period, mental 
status evaluations noted that affect was slightly constricted and 
mood was concerned but that the Veteran's behavior was calm with 
appropriate eye contact.  Thought processes were rational, 
logical, linear and goal directed.  Level of consciousness was 
clear and there was no evidence of memory or perception 
impairment.  Speech was spontaneous and nonpressured and he 
displayed insight.  He was well groomed and appearance and 
hygiene were appropriate.  The appellant denied hallucinations, 
and suicidal and homicidal ideation.  There was no abnormal 
psychomotor activity.  The attitude toward the examiner was 
cooperative and attentive.  Medication was prescribed.  A GAF 
score of 52 was assigned in August 2005.  

In January 2006, the Veteran was seen with the chief complaint of 
chronic and severe insomnia despite medication.  It was noted 
that he only slept several hours per night.  It was reported that 
he worked full time in the computer department of the local 
library system and continued to function during the day although 
he was tired.  The Veteran was observed to be neatly dressed and 
groomed, was determined to be psychiatrically stable and not a 
danger to others.  There was no evidence of a psychosis or 
thought disorder, delusions or hallucinations.  Thoughts were 
well organized and speech was at a normal rate, volume and flow, 
spontaneous and goal directed.  

L. O. wrote in April 2006 that she had lived with the Veteran for 
the past eight years and could attest to his problems with sleep.  
She said that he averaged two to three hours of sleep per night, 
and that he woke her up randomly talking in his sleep about 
Vietnam, perspiring and sitting up in bed speaking erratically.  
The affiant related that the Veteran came home with little 
energy, was silent and sometimes did not respond or comprehend 
what was being said to him, and would just look and stare.  She 
stated that medication did not relieve his symptoms.  

The Veteran was afforded a VA examination for PTSD purposes in 
August 2007.  He reported poor sleep of two to four hours a night 
with difficulty initiating and maintaining sleep, night sweats, 
and frequent irritability.  He stated that he had nightmares and 
daily intrusive thoughts.  He related that he did not go out when 
he was not working, was hypervigilant and had an exaggerated 
startle response.  The appellant described a recent altercation 
he had had with a neighbor and said he had been charged with 
pointing a gun on the neighbor because he was dating a Vietnamese 
woman.  He stated that he had short-term memory and concentration 
difficulties and was isolated and withdrawn from others.  He 
related that he had been prescribed Quetiapine, Trazodone and 
Citalopram but that these were not useful in managing his 
symptoms.  It was reported that he experienced suicidal ideation 
and passive thoughts of death.  He stated that he also 
experienced homicidal ideation and had pulled a gun on two people 
recently.

The Veteran stated that he worked at the help desk at the 
library, performed most of duties over the phone and did not have 
to interact directly with anyone.  He related that his supervisor 
sometimes had to remind him how to correct his problems in the 
computer system.  It was noted that he was divorced, resided with 
his girlfriend of nine years and had a 21 year old daughter with 
whom he had no contact.  He related that he drank six to seven 
beers a night to manage his symptoms

On mental status examination, the Veteran was adequately dressed 
and groomed.  Speech was clear, coherent and goal-directed.  He 
was alert and oriented in all spheres.  Short-term memory and 
concentration were somewhat impaired.  Long-term memory was 
within normal limits.  It was reported that there was no current 
suicidal or homicidal ideation.  Eye contact was poor.  Affect 
was blunted and mood was dysphoric.  There was no evidence of a 
perception or thought disorder.  Following examination, a 
diagnosis of PTSD was rendered with a GAF score of 40.  The 
examiner commented that the Veteran was experiencing a mild level 
of occupational and social impairment due to PTSD.

By rating action dated in August 2007, service connection for 
PTSD was granted and a 50 percent disability rating was 
established from April 8, 2005.

The Veteran's girlfriend, L.O., wrote in October 2007 that she 
had supported him over nine years but that his prognosis, in her 
opinion, was " in the critical stages."  She said that they 
were basically living apart due to his chronic illness.  The 
affiant wrote that she assisted him in his claim and that he had 
problems on several fronts.  It was reported that he had deep 
emotions about and resentment of Vietnamese people.  She related 
that his lack of sleep, memory, sense of direction and personal 
hygiene were some of the many things she had tried to assist him 
with but the results were futile.  L. O. stated that she had to 
force him to bathe many time and that he had lost all interaction 
with individuals.  It was reported that he had spoken of suicidal 
ideation and methods of carrying it out, and had also become 
verbally abusive with excessive use of alcohol.  She said that he 
called her often because he got lost driving and asked for 
directions.  She related her sister and other friends had 
provided support and assistance to him.  

A VA outpatient psychiatric evaluation was conducted on January 
14, 2008.  It was noted that the Veteran was interviewed and 
prior records reviewed.  The appellant admitted to feelings of 
hopelessness or helplessness but denied thoughts of self-harm or 
suicide.  He was adjudged to have moderate risk potential for 
suicidal behavior and at increased risk for suicide but was not 
acutely dangerous to self.  

The Veteran reported that his mood was erratic with chronic sleep 
disturbance since Vietnam.  He said that he averaged two hours of 
sleep a night, and awakened from nightmares nightly seeing body 
parts.  He stated that he had constant intrusive thoughts of 
Vietnam and when at home, did nothing but think about them.  It 
was reported that he worked five days a week answering phones a 
local library, but that this became stressful for him at times, 
especially if dealing with a Vietnamese customer.  He said that 
he had strong support from his friend, L. O., who helped him care 
for his hygiene, meals, appointments, and shopping.  He related 
that he had no contact with family and did not want his daughter 
see him that way.  It was noted that he admitted to not wanting 
to live with almost daily thoughts of suicide because he did not 
want to burden anyone, but denied any attempt.  The appellant 
stated that he had a plan of shooting himself but did not have a 
gun as he was not allowed to have one after pulling a gun on his 
neighbor two years before.  He denied any intent to harm himself 
at that time because he might not live much longer due to cancer.  

On mental status examination, the Veteran was casually dressed 
and appropriately groomed.  Behavior was cooperative and 
pleasant.  The examiner emphasized that there was no eye contact 
and that he stared at the floor throughout the interview.  
Psychomotor activity was decreased.  Speech was talkative and not 
pressured with normal rate and in a monotone.  Mood was 'erratic' 
and affect was flat.  He was alert and oriented times three.  The 
examiner noted that the appellant repeated himself and told him 
three times about his melanoma.  Thought processes were logical 
and goal directed.  There was no evidence of psychosis in thought 
content.  He denied suicidal ideation at that time.  Insight and 
judgment reported to be fair.  Following examination, the 
examiner's impression was that PTSD had had a significant impact 
on the Veteran's personal life and ability to work to the extent 
that "He is nearly nonfunctioning w/o help from a friend."  
Axis I diagnoses were rendered of PTSD, chronic, severe, rule out 
depressive disorder, not otherwise specified, secondary to PTSD 
versus dysthymia versus major depressive disorder.  A GAF score 
of 40 was provided.  Trazodone and Citalopram were discontinued 
and Mirtazepine was prescribed in addition to Quetiapine.  

The Veteran presented testimony on personal hearing in October 
2010 that when he was evaluated by VA in 2007, he had just gotten 
out of the hospital [for an unrelated condition], was nervous and 
did fully explain the severity of his psychiatric problems.  He 
stated that the combination of his VA treatment reports and the 
results of the compensation and pension examination should have 
justified a higher rating at that time.  The appellant testified 
that his condition had not differed since he initially commenced 
treatment.


Legal Analysis

Based on the above evidence, the Board finds that the Veteran met 
the criteria for a 100 percent disability evaluation effective 
April 8, 2005.

The evidence reflects that the Veteran has consistently 
complained of symptoms that included chronic insomnia, persistent 
nightmares, flashbacks, intrusive thoughts and depression, etc, 
which have affected his ability to work and social relationships.  
He has claimed suicidal and homicidal ideation and appears to 
have acted to some extent in the latter regard when he pulled a 
gun on his neighbor.  His girlfriend has attested to aberrant 
behaviors over the years as well as to a substantial decline in 
his ability to take care of the activities of daily living, 
including hygiene.  When afforded VA examination in August 2007, 
the appellant was given a GAF score of 40 which comports with 
some impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g. depressed person 
avoids friends, neglects family, and is unable to work).  

The record reflects that the agency of original jurisdiction 
assigned a 100 percent disability rating from January 14, 2008 
based on the finding of the 2008 VA examination on that date.  
The Board points out, however, that the 2008 examination 
reflected findings that essentially mirrored those recorded in 
2007, to include a GAF score of 40.  Although the 2007 examiner 
used the word mild in describing the appellant's symptoms at that 
time, this depiction is inconsistent with a GAF score of 40.  
Therefore, assuming competence on the part of the examiner, the 
Board believes that the notation of mild was in error, and that a 
more significant degree of disability was in evidence.  The Board 
has considered that prior to the 2007 examination, VA outpatient 
records contained a GAF score of 52.  We have noted such evidence 
but find that there was insufficient detail as to the degree of 
impairment and find that the clinical evaluation at that time was 
inadequate to deny the claim.  Therefore, in reviewing the GAF 
scores along with lay evidence and the clinical findings in this 
case, the Board finds that the Veteran's overall disability 
picture has not been materially different since the grant of the 
claim for service connection and that a uniform disability rating 
of 100 percent is appropriate.  We again note that the evidence 
that the AOJ considered in the grant of the 100 percent 
evaluation was essentially the same as the evidence that predated 
the determination.


ORDER

A 100 percent disability evaluation for PTSD is granted from 
April 8, 2005 subject to controlling regulations governing the 
payment of monetary awards.  


REMAND

The Veteran contends that the 100 percent disability evaluation 
for PTSD should be made a permanent rating.

Permanence of total disability will be taken to exist when such 
impairment is reasonably certain to continue throughout the life 
of the disabled person.  Diseases and injuries of long standing 
which are actually totally incapacitating will be regarded as 
permanently and totally disabling when the probability of 
permanent improvement under treatment is remote.  The age of the 
disabled person may be considered in determining permanence. 38 
C.F.R. § 3.340(b) (2010).  Once permanence is established, a 
veteran need not undergo further VA examinations in order to 
retain his total disability rating for the permanent disability. 
38 C.F.R. § 3.327(b)(2)(iii) (2010).

As discussed above, the Veteran was assigned a 100 percent 
disability evaluation for PTSD effective from January 14, 2008.  
The most recent VA compensation and pension examination in 
September 2009 did not provide a prognosis or an opinion as to 
the permanency and likelihood of improvement in his disability.  
Permanence is a factual determination that requires competent 
medical evidence.  Neither the Board nor the RO may exercise its 
own independent medical judgment on such a question. See KL v. 
Brown, 5 Vet. App. 205 (1993); Colvin v. Derwinski, 1 Vet. App. 
171 (1991).

As such, the Board finds that a follow-up VA examination is 
required to ascertain whether the Veteran's total disability for 
PTSD is reasonably certain to continue throughout his lifetime.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an examination 
by a VA psychiatrist knowledgeable in 
assessing PTSD to determine whether the 
current total rating (100 percent) 
disability is reasonably certain to 
continue throughout the appellant's 
lifetime, and whether the probability of 
permanent improvement under treatment is 
remote, in accordance with the criteria set 
forth in 38 C.F.R. § 3.340(b).  Any and all 
studies deemed necessary, including 
psychological examination/testing, should 
be performed.  The claims folder must be 
made available to the examiner for review 
in conjunction with the examination.  The 
examination report should reflect that a 
review of such was accomplished.

2.  After taking any further development 
deemed appropriate, the RO should 
readjudicate the issue on appeal.  If the 
benefit is not granted, the appellant and 
his representative should be provided a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the case is returned to the Board for 
appellate disposition.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


